UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1653



G. JOSEPH BELLEFEUILLE,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Joseph F. Anderson, Jr., Chief Dis-
trict Judge. (CA-98-3743-9-17BD)


Submitted:   December 21, 2000            Decided:   January 9, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Layne Birdsong, RICHARDSON & BIRDSONG, Columbia, South Carolina,
for Appellant. Frank W. Hunger, Assistant Attorney General, J.
Rene Josey, United States Attorney, John Berkley Grimball, Assis-
tant United States Attorney, Deana R. Ertl-Lombardi, Regional Chief
Counsel, Michele M. Kelley, Assistant Regional Counsel, SOCIAL
SECURITY ADMINISTRATION, Denver, Colorado, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Bellefeuille appeals the district court’s order af-

firming the Commissioner’s decision denying Bellefeuille’s appli-

cation for disability insurance benefits and supplemental security

income.   We have reviewed the record and the district court’s

opinion adopting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   Bellefeuille v. Apfel, No. CA-98-3743-9-

17BD (D.S.C. Mar. 16, 2000).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2